EXHIBIT 10.20

SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

          1.     This Separation Agreement and General Release of Claims (the
“Agreement”) is entered into between Roland Buelow (“Buelow”) and SangStat
Medical Corporation(“the Company”) effective as of November 8, 2002 (the
“Effective Date”).  Buelow is currently employed by the Company as its Senior
Vice President, Discovery Research.  Buelow and the Company are parties to a
Change in Control Agreement dated December 20, 2000 (the “Change in Control
Agreement”).  In addition, the Company granted Buelow options to purchase shares
of the Company’s common stock and in particular, the Company granted Buelow an
option on June 30, 1999 to purchase 4000 shares of Company stock (the “6-30-99
Stock Option”).

          2.     Buelow has requested a change in his employment status whereby
Buelow would become a part-time employee of the Company until May 31, 2003 (the
“Completion Date”) and as of the Completion Date, Buelow’s employment with the
Company would be terminated.  Buelow’s request has been made in order for him to
pursue research and development activities with Therapeutic Human Polyclonals,
Inc. (“THP”) in the following areas (the “THP Area”): (i) development and
engineering of transgenic animals and transgenic cells capable of producing or
making substantially human antibodies and immunoglobin preparations (“HAbs”);
(ii) making (including animal husbandry, animal immunization, antigen
preparation, collection of fluids and tissues and culturing of cells) of  HAbs
from such transgenic animals/cells; and (iii) the  production, purification,
processing and packaging of such Habs. The Company contemplates and believes it
will be entering into a business relationship with THP; therefore, in light of
Buelow’s service to the Company and in order to further mutually agreeable
goals, and in exchange for the release of claims set forth in paragraphs 6, 7
and 8 below, the Company has agreed to accept Buelow’s request and will provide
Buelow with the following benefits beginning on the Effective Date and Buelow
has agreed to provide the Company the consideration described herein.

          3.     As of the Effective Date, Buelow will step down from his
current full-time position and become a part-time employee of the Company
assuming the duties of a Senior Research Fellow reporting to the Vice President
of Discovery Research.  As of the Effective Date, Mr. Buelow will no longer be
an officer of the Company.  As a Senior Research Fellow, Buelow’s
responsibilities shall include part-time, on-site support of the Company’s
research and development programs, provided that Buelow shall perform no duties
and shall not participate in any work related to the THP Area, for the Company. 
Buelow agrees to remain an active employee of the Company through May 31, 2003
(the “Completion Date”), subject to the provisions set in this Agreement.

          4.     (a) From the Effective Date through December 31, 2002, Buelow
will work on a 40% basis (two days per week or not more than sixteen hours per
week) and as of January 1, 2003 through May 31, 2003, Buelow will work on a 20%
basis (one day per week or not more than eight hours per week).  Buelow’s
current base salary (as of the Effective Date) will be adjusted pro rata for the
reduction in his work status from full-time to part-time.  Buelow will not be
entitled to any salary increases or cost of living adjustments, which may be
available to other Company employees.  In addition, Buelow will not be entitled
to any bonus, which may be available to other Company employees except as
specifically provided below.

1


                 (b)  Due to the reduction in Buelow’s work hours, as of the
Effective Date he shall no longer be entitled to participate in the Company’s
group health insurance plan.  However, he shall be entitled to elect to continue
his group health insurance coverage in accordance with federal law (COBRA).  He
shall be entitled to participate in the other Company-sponsored group health
plans to the extent those plans provide for coverage for less than full-time
employees of the Company.

                 (c)  As of the Effective Date, Buelow and the Company agree
that the Change in Control Agreement is terminated.

                 (d)  As a result of Buelow’s dual employment with the Company
and THP, Buelow agrees that he shall not disclose to the Company any
confidential information or know-how of THP, except as provided for in
agreements between THP and the Company and as agreed to by THP and further,
Buelow shall not use or disclose any of the Company’s confidential information
or know-how in his work at THP except as agreed to by the Company.  Subject to
strict compliance with this Agreement and the Proprietary Information and
Inventions Agreement dated February 15, 1993 (the “Inventions Agreement”), the
Company agrees that THP’s employment of Buelow will not violate any term of
Buelow’s employment with the Company and that the Company’s right or interest in
any invention or other intellectual property created by Buelow in his role as a
part-time employee working for the Company after the Effective Date shall be
strictly limited to those inventions and other intellectual property arising
from his work for the Company and not to those inventions which relate to the
THP Area.

                 (e)  Buelow and the Company agree that all work Buelow might
perform on behalf of THP in the THP Area and all work Buelow might perform on
behalf of the Company do not overlap in their technical scope.

          5.     Retention of Incentives.  The Company agrees to pay to and
provide Buelow with the following benefits:

                  (a) If, as of the Completion Date, Buelow satisfies the
following two items, the vesting schedule of the 6-30-99 Stock Option shall be
amended and revised to provide Buelow with full vesting of the 6-30-99 Stock
Option as of the Completion Date:

                      (i) Buelow has remained an employee of the Company; and

                     (ii) The RDP58 Milestone has been achieved.  For purposes
of this Agreement, the RDP58 Milestone shall be defined to mean that a
preliminary data analysis of data from any RDP58 Phase II clinical trial shows
sufficient efficacy in humans at any dose such that, if such data were validated
through the quality assurance process, the results reasonably would justify
proceeding with either a Phase IIb or a Phase III clinical trial.

                 (b) Notwithstanding Buelow’s reduced work schedule and except
for the 6-30-99 Stock Option, all of the stock options granted to him by the
Company, shall continue to vest in accordance with their terms through the
Completion Date.

                 (c) Buelow shall receive his portion of the Company’s Corporate
Bonus based on his actual salary earned in 2002 (as reduced hereby) on the same
date as all other Company employees (on or about March 15, 2003) (the
“Distribution Date”) in accordance with the Company’s firm-

2


wide policies concerning its Corporate Bonus program.  The amount of Buelow’s
Corporate Bonus shall be 21.25% of his actual salary earned in 2002.  This
amount was calculated on the basis of Buelow’s 100% achievement of his personal
objectives and the average of the Company’s performance factors for the years
1999, 2000 and 2001.  In the event the Distribution Date is subsequent to the
Completion Date, Buelow shall receive the Corporate Bonus notwithstanding the
fact he is no longer an employee of the Company.  However, in the event Buelow’s
employment with the Company terminates prior to the Distribution Date and his
termination is a Disqualifying Termination (defined herein as (i) Buelow’s
voluntary resignation, or (ii) Buelow’s termination for “cause” as defined in
the Change of Control Agreement (terminated above), which definition is
incorporated herein for all purposes), then Buelow shall not be entitled to the
Corporate Bonus.

                 (d)  If (i) Buelow remains an employee through the Completion
Date, and (ii) the RDP58 Milestone is achieved on or before the Completion Date,
and (iii) he has re-signed this Agreement and has not revoked it, then upon the
eighth day following his re-signature of this Agreement, Buelow shall receive an
additional cash bonus of $25,000, less applicable withholding payable (the
“Separation Bonus”) in a lump sum.

                 (e) In the event Buelow’s employment terminates prior to the
Completion Date and it is not a Disqualifying Termination as defined in
paragraph 5(c) herein, then:

                          (i) If the RDP58 Milestone has been achieved, then the
6-30-99 Stock Option shall be amended and revised to provide Buelow with full
vesting of the 6-30-99 Stock Option as of Buelow’s termination date and the
Separation Bonus will be deemed earned and payable as set forth above.

                          (ii) If the RDP58 Milestone has not been achieved (so
that the 6-30-99 Stock Option does not vest) but the RDP58 Milestone is deemed
capable of achievement as determined by the Company in its sole discretion
(which discretion shall be commercially reasonable), and provided that he has
re-signed this Agreement and has not revoked it, then Buelow will be entitled to
the Separation Bonus payable as set forth above, and an additional cash bonus of
$20,000, less applicable withholding payable in a lump sum, payable at the same
time as the Separation Bonus.

          Buelow understands and acknowledges that he shall be entitled to no
payments or benefits from the Company other than those expressly set forth in
this Agreement.

          6.     In exchange for the benefits described in this Agreement and
its Exhibits, Buelow and his successors and assigns hereby and release the
Company and its parents, subsidiaries, affiliates, shareholders, investors,
directors, officers, employees, agents, attorneys, insurers, legal successors
and assigns (the “Released Parties”) of and from any and all claims, demands,
damages, debts, liabilities, actions and causes of action of any kind and nature
whatsoever, whether now known or unknown, which Buelow now has, or at any other
time had, or shall or may hereafter have against those released parties based
upon or arising out of their employment relationship, the termination of that
relationship, or any other matter, cause, fact, thing, act or omission
whatsoever occurring or existing at any time up to and including the Effective
Date, including, but not limited to, any claims of breach of contract, wrongful
termination, retaliation, fraud, defamation, infliction of emotional distress,
or disability, sex, sexual orientation, national origin, race, age, medical
condition or other discrimination or harassment under Title VII of the

3


Civil Rights Act of 1964, as amended, the Americans With Disabilities Act, the
Age Discrimination In Employment Act of 1967, the California Fair Employment and
Housing Act, the California Labor Code, or any other applicable federal, state
or local law, all as they have been or may be amended, (the “Released
Matters”).  As additional consideration for the compensation and benefits
described in this Agreement, Buelow will reaffirm this release of claims by
re-signing this Agreement in the space at the end of the Agreement on or after
the Completion Date.

          7.     In exchange for the benefits described in this Agreement and
its Exhibits, the Company, for itself, its parents, subsidiaries, affiliates,
divisions, licensees, successors and assigns, and all persons or entities
claiming through any of them, hereby releases and forever discharges Buelow and
his successors and assigns from any and all claims, causes of action, demands,
liabilities, and obligations, which the Company has, had, or may in the future
have against Buelow, based upon or arising out of Buelow’s work provided for the
benefit of THP on or before the Effective Date. 

          8.     The parties acknowledge that they have read section 1542 of the
Civil Code of the State of California, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

          The parties waive any right or benefit which they have or may have
under section 1542 to the fullest extent that each may lawfully waive such
rights and benefits pertaining to this general release of claims, and affirms
that they are releasing all known and unknown claims that they have or may have
against the parties listed above within the scope of their releases.

          9.     Buelow acknowledges and agrees that he shall continue to be
bound by and comply with the terms of any confidentiality agreements between
himself and the Company.

          10.     Buelow acknowledges and agrees that he shall continue to be
bound by and comply with the terms of the Inventions Agreement. 

          11.     Buelow acknowledges that the terms of this Agreement will be
filed with the Securities and Exchange Commission and will be a public document.

          12.     The parties agree that they will not, at any time in the
future, make any critical or disparaging statements of the other or the other’s
affiliates, as applicable, (including, but not limited to, the products and
services of the Company, the Company’s management and/or the general management
of the Company’s business, or the Company’s employees), unless such statements
are made truthfully.

          13.     This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to its
choice of law rules.

4


          14.     The prevailing party shall be entitled to recover from the
losing party its attorneys’ fees and costs incurred in any lawsuit or other
action brought to enforce any right arising out of this Agreement.

          15.     This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, with the exception of the
agreements described in Sections 9 and 10, any agreements relating to stock
options issued to Buelow by the Company and any prior indemnity agreements
between Buelow and the Company. This Agreement may not be altered or amended
except by a written document signed by Buelow and the Company.

BUELOW UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS RESPECTING THE RELEASED
MATTERS HE HAS AGAINST THE RELEASED PARTIES BY SIGNING THIS AGREEMENT. BUELOW
FURTHER UNDERSTANDS THAT UNDER THE OLDER WORKERS’ BENEFIT PROTECTION ACT
(“OWBPA”) HE IS ENTITLED TO HAVE 21 DAYS TO CONSIDER THIS AGREEMENT, AND TO
REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS IT AND THAT IT SHALL NOT
BECOME EFFECTIVE UNTIL THAT SEVEN-DAY PERIOD HAS PASSED.  WITH FULL KNOWLEDGE OF
HIS RIGHTS UNDER THE OWBPA, BUELOW ACKNOWLEDGES THAT HE DOES SIGN THE AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE BENEFITS DESCRIBED
ABOVE.

Dated:    November 8,
2002                                                                 /s/ Roland
Buelow                                              
                                                                                                               
Roland Buelow

Dated:    November 8, 2002                                                
                SangStat Medical Corporation

                                                                                                               
By:          /s/ Jean-Jacques Bienaimé                 
                                                                                                                               
Jean-Jacques Bienaimé
                                                                                                               
Its:          Chairman, President and CEO

5


By re-signing this Agreement on or after the Completion Date (unless Buelow’s
employment with the Company terminates on an earlier date and then, Buelow
agrees to re-sign this Agreement on such earlier date), Buelow hereby extends
the release of all known and unknown claims set forth in Sections 6 and 8 of
this Agreement to include any claims arising through and including the
Completion Date or his actual termination date.

Date:       November 8, 2002

Employee:              /s/ Roland Buelow              
                                Roland Buelow

6